Title: To George Washington from Ann Hawkes Hay, 4 April 1782
From: Hay, Ann Hawkes
To: Washington, George


                        
                            Sir
                             April 4th 1782
                        
                        This will be handed to your Excellency with a letter from Dr Latham who has Gov. Clintons permission for his
                            sister in law to come out of New York & reside with him at Manor Livingston. for which purpose he has proceeded
                            thus far on his way to Elizabethtown intending to send for his to meet him there & to carry her & her
                            baggage in waggons home with him. To save my Friend such a vast expense. I have advised him to apply to your Excellency
                            for permission for her to come up by water in a Flagg to this place & that he may be permitted to hire a vessel
                            here. to take her baggage out of the Flagg & proceed up the river to Manor Livingstons. I will be greatly obliged
                            to your Excellency if you will be so kind as to grant his request & I am with great respect your excellency’s most
                            obedient servant Colo.
                        
                            A. Hawkes Hay
                        
                    